DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 12/02/2020.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 1, 5-10, 13-15, and 17-43 have been considered. New amended claims seems persuasive, except for claim 31-37, wherein arguments regarding claims 31-37 are moot because the new ground of rejection does not rely on the new collective references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 31 recites the limitation "the result of the comparison" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7. 	Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Steidl (US Pub 2009/0058574), in view of Wuidart et al. (“Wuidart” US Pat 5963439).
Regarding claim 31, Steidl teaches (Fig. 2 and 6, Para 27-36. 39-40) a control circuit, comprising: a transistor switch (606) configured to control a load (604-load); and a protection circuit (1st circuit: 618, 616, Q_reset; and 2nd circuit: 622, 626, 624, 628), comprising: a first circuit (618, 616, Q_reset) configured to detect an overload across terminals of the transistor switch (606) with respect to a first threshold (Vref fast); and a second circuit (622, 626, 624, 628) configured to …a value of the first threshold (Vref_fast also connected to 602, which can be variable adjusted- Para 37) according to variations in a supply voltage (602) at the power supply rail from a nominal voltage. 
However, Steidl fails to teach using second circuit to adjust a value of the first threshold, wherein the second circuit further includes a first validation circuit configured to validate the result of the comparison over a first duration of time.
However, Wuidart teaches (Fig. 3, col. 4 L30-col. 7 L47) using second circuit (15, 16) to adjust a value of the first threshold (Vin+delta V), wherein the second circuit (15, 16) further includes a first validation circuit (20 or 21) configured to validate the result of the comparison (col. 6 L27-col. 7 L38) over a first duration of time (the duration of time is provided by the RC circuit R10/C2, col. 6 L27-col. 7 L38).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Steidl control circuit to include a second circuit to adjust the first threshold value, using a first validation circuit for respective duration of time, as disclosed by Wuidart, as doing so would have prevented an abrupt variation of the load, as taught by Wuidart (abstract).
Regarding claim 32, Steidl teaches the protection circuit (protection circuit comprising: 1st circuit: 618, 616, Q_reset and. 2nd circuit: 622, 626, 624, 628) modulates a control signal for controlling actuation of the transistor switch (606) in order to regulate a current (using 612) that flows through the transistor switch when in an on state.
claim 33, Steidl teaches the first circuit (618, 616, Q_reset) includes a circuit configured to compare (618) information (para 39-40) representative of a current (using 612) flowing through the transistor switch (606) with said first threshold (Vref fast).
Regarding claim 34, Steidl teaches the second circuit (622, 626, 624, 628) comprises: a comparator (622) configured to compare information representative of the supply voltage with at least a first level (when comparing with 626, output of 622); and 
	However, Steidl fails to teach wherein the first validation circuit is configured to validate an output from the comparison over said first duration of time.
However, Wuidart teaches first validation circuit (Fig. 3, 20 or 21) is configured to validate an output from the comparison (col. 6 L27-col. 7 L38) over said first duration of time (the duration of time is provided by the RC circuit R10/C2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Steidl control circuit to include a second circuit to adjust the first threshold value, using a first validation circuit for respective duration of time, as disclosed by Wuidart, as doing so would have prevented an abrupt variation of the load, as taught by Wuidart (abstract).
Regarding claim 35, Steidl fails to teach said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage.
However, Wuidart teaches said first duration of time (the duration of time is provided by the RC circuit R10/C2, col. 6 L27-col. 7 L38) is longer than a duration of a transient variation (15) in the supply voltage from the nominal voltage.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Steidl control circuit to include a second circuit to adjust the first threshold value, using a first validation circuit for respective duration of time, as disclosed by Wuidart, as doing so would have prevented an abrupt variation of the load, as taught by Wuidart (abstract).
Regarding claim 36, Steidl teaches the nominal voltage is a nominal battery voltage (602).
Regarding claim 37, Steidl teaches the supply voltage is a DC battery voltage (602).
Allowable Subject Matter
8. 	Claims 1, 5-10, 13-15, 17-30, 38-43 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7, 1, 15, 26 and 38, Steidl (US Pub 2009/0058574) teaches (Fig. 2 and 6, Para 27-36. 39-40) a control circuit, comprising: a transistor switch (606) configured to control a load (604-Rload); and a protection circuit (1st circuit: 618, 616, Q_reset; and 2nd circuit: 622, 626, 624, 628), comprising: a first circuit (618, 616, Q_reset) configured to detect an overload across terminals of the transistor (606) switch with respect to a first threshold (Vref fast); and a second circuit (622, 626, 624, 628) configured to …a value of the first threshold (Vref_fast also connected to 602) according to … a supply voltage (602) at the power supply rail from a nominal voltage.
However, Steidl fails to teach “a second circuit configured to adjust a value of the first threshold according to variations in a supply voltage at the power supply rail from a nominal voltage over a first duration of time; wherein said first duration of time is longer than a duration of a transient variation in the supply voltage from a nominal voltage” for claim 7, “a second circuit configured to adjust a value of the first threshold according to variations in a supply voltage at the power rail from a nominal voltage; wherein the second circuit comprises: a comparator configured to compare information representative of the supply voltage with at least a first level: and a first validation circuit configured to validate a result of the comparison made by the comparator over at least a first duration of time for a modulation of the value of the first threshold; wherein said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage” for claim 1, “a threshold control circuit to change the threshold at the comparison circuit in response to a change in the sensed supply voltage from a nominal voltage; and a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit” for claim 15, “a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit; comparison circuit configured to compare a filtered sensed supply voltage from the filter circuit to a fixed threshold voltage; a set/reset latch circuit that is set in response to the comparison circuit output and reset in response to a delay of the comparison circuit output; and a modulation circuit configured to modulate a control voltage at a control terminal of the power transistor in response to an output signal generated by said set/reset latch circuit” for claim 24 “the second circuit comprises: a first comparator circuit configured to compare information representative of the supply voltage with at claim 26, and “a threshold control circuit configured to adjust a value of the first threshold as a function of variations in a supply voltage between the first and second power rails, wherein the threshold control circuit is configured to compare information representative of the supply voltage to a second threshold and modify the value of the first threshold if the second threshold is exceeded for a period in excess of a reference period which is longer than a duration of a transient variation in the supply voltage from a nominal voltage” for claim 38.
Claims ‘8-10, 13-14’, ‘5-6’, ‘17-23’, ‘25’, ‘27-30’ and ‘39-43’ are depending from claims 7, 1, 15, 24, 26 and 38, respectively.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/08/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838